221 F.2d 957
Matter of the APPLICATION OF Mario J. DE LUCIA, for a Writof Habeas Corpus, Mario J. De Lucia, Appellant.
No. 11575.
United States Court of Appeals Third Circuit.
Argued May 5, 1955.Decided May 10, 1955.

Mario J. De Lucia, pro se.
Grover C. Richman, Jr., Atty. Gen., Eugene T. Urbaniak, Deputy Atty. Gen., for appellee.
Before GOODRICH and HASTIE, Circuit Judges, and MILLER, District judge.
PER CURIAM.


1
This is an appeal from a denial of a Writ of Habeas Corpus by the Appellant who is confined in a state institution in New Jersey.  The district judge gave the application thorough consideration and wrote an opinion accompanying the order denying the Writ.  We have nothing to add to Judge Forman's discussion.


2
The judgment of the district court will be affirmed.